DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The Amendment, filed on 03/24/2022, has been received and made ofrecord. In response to the Non-Final Office Action, dated 11/24/2021, Claims 1-20 are amended, Claims 1-20 are pending in current application.

Response to Remarks/Arguments
Applicant's arguments filed on March 24, 2022 have been fully considered.
In the Arguments/Remarks: 
Re: Claim Objection
Claim objections have been withdrawn in view of amendments.
Re: Rejection of the Claims Under 35 U.S.C. § 112(a)
Rejections made under 35 USC § 112(a) have been withdrawn in view of page 10 of the Applicant’s remarks filed on 03/24/2022. However, the amend claims 1 invokes a new matter, see below.
Re: Rejection of the Claims Under 35 U.S.C. § 112(b)
Rejections made under 35 USC § 112(b) have been withdrawn in part in view of amendments.
Re: Rejection of the Claims Under 35 U.S.C. § 103
Applicant's arguments filed March 24, 2022 have been considered but they are not persuasive or moot in view a new ground of rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 5 and 13 cite "an autonomous device”, wherein the specification fails to clearly link any particulars with the claimed “autonomous device”, whether it is referred to a robot as shown in Fig. 1. Therefore, claims 1, 5 and 13 do not satisfy the written description requirement. 
Claims 2-4, 6-12 and 14-20 are also rejected under 35 U.S.C. 112(a), by virtue of their dependency on the base claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-12 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Consider claim 5 and merely recites a  system comprising a simulator that allegedly performs all the claimed functions.
 As presented, the claims purport to encompass every type of system that performs the recited functions, and thus would include unenabled embodiments. As such, the claims have been rejected under 35 USC 112 (a) because the breadth is likely not commensurate in scope with the scope of the structures disclosed in the specification for performing such functions.
MPEP § 2164.0S(a) states: a single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an undue breadth rejection under 35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.) . When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification
discloses at most only those known to the inventor.
Claims 6-12 are rejected under 35 U.S.C. 112(a) or 35 U.S. C. 112 (a), because of their dependency on the rejected base claim 5.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Analysis (Claim 1)
Step 1: Statutory Category-Yes
The claim 1 is directed to "A computer implemented method”.  

Step 2A-Prong 1: Judicially Exception Recited-Yes
The claim 1 recites the limitations of: adjusting a distribution of one or more parameters of a simulation of one or more behaviors of an autonomous device based, at least in part, on a similarity between the one or more behaviors of the autonomous device and the simulation of the one or more behaviors of the autonomous device. The highlighted elements are considered to be directed to mental processes and/or an amount(s) to no more than: mere instructions to implement the idea on a generic computer and does not necessarily preclude the claim from reciting an abstract idea.  Accordingly, the claim is directed to an abstract idea.

Step 2A—Prong 2:  Practical Application-No
The claim 1 recites additional limitations of “based on a similarity between the one or more behaviors of the autonomous device and the simulation of the one or more behaviors of the autonomous device” is a form of insignificant extra-solution activity. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.     

Step 2B: Inventive Concept-No
 Claim 1 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, the additional limitations “based on a similarity between the one or more behaviors of the autonomous device and the simulation of the one or more behaviors of the autonomous device” is mere an observation, data gathering and comparing, and an insignificant extra solution activity. Hence the claim is not patent eligible.

Analysis (Claim 5)
Step 1: Statutory Category-Yes
The claim 5 is directed to "A system”.  

Step 2A-Prong 1: Judicially Exception Recited-Yes
The claim 5 recites the limitations of: a simulator to adjust a distribution of one or more parameters of a simulation of one or more behaviors of an autonomous device based, at least in part, on a similarity between the one or more behaviors of the autonomous device and the simulation of the one or more behaviors of the autonomous device. The highlighted elements are considered to be directed to mental processes and/or an amount(s) to no more than: mere instructions to implement the idea on a generic computer and does not necessarily preclude the claim from reciting an abstract idea.  Accordingly, the claim is directed to an abstract idea.

Step 2A—Prong 2:  Practical Application-No
The claim 5 recites additional limitations “simulator” and “based, at least in part, on a similarity between the one or more behaviors of the autonomous device and the simulation of the one or more behaviors of the autonomous device”, is merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking uses of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application” because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.     

Step 2B: Inventive Concept-No
 Claim 5 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, the additional limitations “simulator” and “based, at least in part, on a similarity between the one or more behaviors of the autonomous device and the simulation of the one or more behaviors of the autonomous device” is merely an observation, data gathering and comparing and/or process in a generic computer, an insignificant extra solution activity. Hence the claim is not patent eligible.

Analysis (Claim 13)
Step 1: Statutory Category-Yes
The claim 5 is directed to "A non-transitory computer-readable storage medium”.  

Step 2A-Prong 1: Judicially Exception Recited-Yes
The claim 5 recites the limitations of: adjust a distribution of one or more parameters of a simulation of one or more behaviors of an autonomous device based, at least in part, on a similarity between the one or more behaviors of the autonomous device and the simulation of the one or more behaviors of the autonomous device. The highlighted elements are considered to be directed to mental processes and/or an amount(s) to no more than: mere instructions to implement the idea on a generic computer and does not necessarily preclude the claim from reciting an abstract idea.  Accordingly, the claim is directed to an abstract idea.

Step 2A—Prong 2:  Practical Application-No
The claim 13 recites additional limitations “by one or more processors” and “based, at least in part, on a similarity between the one or more behaviors of the autonomous device and the simulation of the one or more behaviors of the autonomous device”, is merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking uses of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application” because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.     

Step 2B: Inventive Concept-No
 Claim 13 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, the additional limitations “by one or more processors” and “based, at least in part, on a similarity between the one or more behaviors of the autonomous device and the simulation of the one or more behaviors of the autonomous device” is merely an observation, data gathering and comparing and/or process in a generic computer, an insignificant extra solution activity. Hence the claim is not patent eligible.
Dependent Claims 2-4, 6-12 and 14-20 are determined to be directed to an abstract idea based on similar rationale since no feature in the claims alter the abstract idea.
Therefore, Claims 1-20 are ineligible UNDER 35 USC 101 and are rejected under 35 USC § 101.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 11, 13-14, 16, 19 and 20 recite the phrase “if”, which renders the indefinite because it is not clear whether the limitations after the phrase “if” are part of the claimed invention because the limitations linked with phrase “if” is not a positive limitations, and it is not cleared what happened if not performed by the one or more processors. To overcome the rejection under 35 U.S.C. 112(b), the examiner suggests that “if” to be corrected as “when”. 
Claims 14-20 are also rejected by the virtue of their dependency on their respective independent claim 13.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al. (US 10,800,040) (hereinafter Beckman) in view of . Neubauer et al. (US 5,598,076) (hereinafter Neubauer).

Claim 1. Beckman teaches a computer-implemented method (See Abstract, discloses “computer simulations of performing task”, and/or see Col. 16-49, discloses “a method for learning complex robotic control and simulation in real world”, and/or see Col. 7, lines 17-20, “clustering based methods for identifying, from a corpus of recorded observations, task performance examples that are successful, not successful, or on a spectrum between successful and not successful, wherein the machine learning classifier can generate scores representing the level of success of the 25 task, can generate a binary indication representing task success or failure, or can output comparison preferences for comparing two or more recorded observations of task performance), comprising:
adjusting a distribution of one or more parameters of a simulation of one or more behaviors of an autonomous device (See Col. 3, lines 21-40, discloses “the simulated environment can model the object as having a static and evenly distributed weight, and can model the environment without air currents, and can model the box using a simple friction model”, and/or see Col. 6, lines 45-58, “the physics simulation engine 205 defines the parameters and objects of the simulated environment 230”, in Col. 8, lines 29-47, discloses “a collection of production rules that expand each symbol into some larger string of symbols, a string of symbols defining the initial state of the system (referred to as an axiom), and a mechanism for translating the generated strings into robotic actions or configurations. As a simple example, the symbols may control the length of straightforward movement of the robot, the direction of the movement, and the angle of turns”, and/or see Col. 12, lines 40-58, “a weight distribution in the object 105 can be measured and this weight distribution used to model the object 105 in the revised simulated environment”) based, at least in part, on the simulation of the one or more behaviors of the autonomous device (See Col. 6, lines 31-44, discloses “the simulated environment 230 is designed to have a high fidelity to the real-world environment 240, that is, to closely match the configuration and physical parameters of the environment and the objects within it (including the robotic system)”, and/or see Col. 18, lines 20-55, discloses “The rationale for this sampling is that it can be easier to compare two episodes when the two episodes look similar, and with the vector-represented observations this similarity can be evaluated by the robotic control system 220 as vector similarity. For example, as described above, the network outputs a vector of 4 values, in this example representing three joint angles and a time of release. The robotic control system 220 can compare these vectors to determine the difference in joint positions and release time between observation A and observation B, generating a "change vector with four values that represent the magnitude of the difference”. Furthermore, in Col. 18, lines 20-37, discloses “The robotic control system 220 can compare these vectors to determine the difference in joint positions and release time between observation A and observation B, generating a "change vector" with four values that represent the magnitude of the difference between the values of the vector of observation”, which constitutes similar claimed feature and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Beckman and to adjust the robotic system to a state based on the real work trial data and simulation data in order to perform  robotic task more successfully and more efficiently).
	The examiner notes that the prior art Beckman teaches all the general conditions of the claimed invention, without explicitly spell out “a similarity between the one or more behaviors of the autonomous device and the simulation of the one or more behaviors of the autonomous device”.  
However, Neubauer teaches, a similarity between the one or more behaviors of the autonomous device and the simulation of the one or more behaviors of the autonomous device (See at least Abstract, Col. 3, lines 39-65, Col. 7, lines 17-50, discloses “the difference or deviation of the actual behavior from a reference behavior of the system is determined and correction values are provided”). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Beckman with the teaching of Neubauer to incorporate the feature in order for an improvement of the actual behavior with respect to the reference behavior of the system.

Claim 2. The teaching of Beckman as modified by the teaching of Neubauer teaches the computer-implemented method of claim 1, further comprising:
	adjusting the simulation to ensure that the simulation of the one or more behaviors matches the one or more behaviors (See Beckman, Col. 6, lines 31-44, “the simulated environment 230 is designed to have a high fidelity to the real-world environment 240, that is, to closely match the configuration and physical parameters of the environment and the objects within it (including the robotic system)”); and
training a machine learning model based on the adjusted simulation (See Beckman, at least Abstract, Col. 3, lines 41-54, Fig. 3, discloses “training based on computer simulations of the robot performing a task”). The examiner notes the prior art Beckman discloses all required conditions of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Beckman in view of the teaching of Neubauer to incorporate the feature of retaining the machine learning model to perform the task at desired performance.

Claim 3. The teaching of Beckman as modified by the teaching of Neubauer teaches the computer-implemented method of claim 1, wherein the similarity comprises differences between an attempt to perform the one or more behaviors and the simulation of the one or more behaviors (See Neubauer, at least Abstract, Col. 3, lines 39-65, discloses “comparing the second predicted output to real training example output and generating a second loss based on comparing the second predicted output to the real training example output that is that is based on whether the second robotic manipulation task was successful”). The examiner notes that the prior arts, teaches all the general conditions of the claimed invention, and it would have obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Beckman with the teaching of Neubauer to incorporate the claimed feature in order for an improvement of the actual behavior with respect to the reference behavior of the system.

Claim 4. The teaching of Beckman as modified by the teaching of Neubauer teaches the computer-implemented method of claim 1, wherein the similarity comprises differences between the simulation of the one or more behaviors and successful performance of the one or more behaviors (See Beckman, Col. 5, lines 24-29, “The robotic control policy 225 is stored and then used during the next simulation of the task 25 100 in the simulated environment 230. The robotic control system 220 can repeat this loop until the robotic control policy 225 achieves the desired performance level within the simulated environment 230”, and Col. 6, lines 63-67, “A/B comparison" preference where the human indicates which of two performances of the task was more successful”, and see Col. 18, lines 20-37, “The robotic control system 220 can compare these vectors to determine the difference in joint positions and release time between observation A and observation B, generating a "change vector" with four values that represent the magnitude of the difference between the values of the vector of observation”).

Claim 5. Beckman teaches a system (See Fig. 2A-2B, discloses “robotic control system”), comprising:
a simulator to adjust a distribution of one or more parameters of a simulation of one or more behaviors of an autonomous device (See Col. 3, lines 21-40, discloses “the simulated environment can model the object as having a static and evenly distributed weight, and can model the environment without air currents, and can model the box using a simple friction model”, and/or see Col. 6, lines 45-58, “the physics simulation engine 205 defines the parameters and objects of the simulated environment 230”, in Col. 8, lines 29-47, discloses “a collection of production rules that expand each symbol into some larger string of symbols, a string of symbols defining the initial state of the system (referred to as an axiom), and a mechanism for translating the generated strings into robotic actions or configurations. As a simple example, the symbols may control the length of straightforward movement of the robot, the direction of the movement, and the angle of turns”, and/or see Col. 12, lines 40-58, “a weight distribution in the object 105 can be measured and this weight distribution used to model the object 105 in the revised simulated environment”) based, at least in part, on the simulation of the one or more behaviors of the autonomous device (See Col. 6, lines 31-44, discloses “the simulated environment 230 is designed to have a high fidelity to the real-world environment 240, that is, to closely match the configuration and physical parameters of the environment and the objects within it (including the robotic system)”, and/or see Col. 18, lines 20-55, discloses “The rationale for this sampling is that it can be easier to compare two episodes when the two episodes look similar, and with the vector-represented observations this similarity can be evaluated by the robotic control system 220 as vector similarity. For example, as described above, the network outputs a vector of 4 values, in this example representing three joint angles and a time of release. The robotic control system 220 can compare these vectors to determine the difference in joint positions and release time between observation A and observation B, generating a "change vector with four values that represent the magnitude of the difference”. Furthermore, in Col. 18, lines 20-37, discloses “The robotic control system 220 can compare these vectors to determine the difference in joint positions and release time between observation A and observation B, generating a "change vector" with four values that represent the magnitude of the difference between the values of the vector of observation”, which constitutes similar claimed feature and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Beckman and to adjust the robotic system to a state based on the real work trial data and simulation data in order to perform  robotic task more successfully and more efficiently).
The examiner notes that the prior art Beckman teaches all the general conditions of the claimed invention, without explicitly spell out “a similarity between the one or more behaviors of the autonomous device and the simulation of the one or more behaviors of the autonomous device”.  
However, Neubauer teaches, a similarity between the one or more behaviors of the autonomous device and the simulation of the one or more behaviors of the autonomous device (See at least Abstract, Col. 3, lines 39-65, Col. 7, lines 17-50, discloses “the difference or deviation of the actual behavior from a reference behavior of the system is determined and correction values are provided”). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Beckman with the teaching of Neubauer to incorporate the feature in order for an improvement of the actual behavior with respect to the reference behavior of the system.

Claim 6. The teaching of Beckman as modified by the teaching of Neubauer teaches the system of claim 5, wherein:
the one or more parameters is adjusted in response to an attempt to perform the one or more behaviors such that a result of performance of the one or more behaviors in the simulation matches a result of the attempt to perform the one or more behaviors (See Neubauer, at least Abstract, Col. 3, lines 39-65, discloses “comparing the second predicted output to real training example output and generating a second loss based on comparing the second predicted output to the real training example output that is that is based on whether the second robotic manipulation task was successful”). The examiner notes that the prior arts, teaches all the general conditions of the claimed invention, and it would have obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Beckman with the teaching of Neubauer to incorporate the claimed feature in order to  efficiently.

Claim 7. The teaching of Beckman as modified by the teaching of Neubauer teaches the system of claim 6, wherein the attempt is a failed attempt to perform the one or more behaviors (See Beckman, Col. 6, Lines 59-67, and Col. 7, lines 26-29, “generate a binary indication representing task success or failure”).

Claim 9. The teaching of Beckman as modified by the teaching of Neubauer teaches the system of claim 6, wherein a parameter in the one or more parameters is adjusted by at least:
changing the parameter (See Beckman, Col. 6, lines 1-5, “updates physical parameters before again returning to the real-world refinement phase” and/or Co. 9, lines 22-47, “adjust the parameters”);
performing the one or more behaviors in the simulation (See Beckman, at least Col. 1, lines 40-61, Fig. 3, “the control policy can be provided to a controller of the robotic system to begin task performance in the real world”); and
determining that the result of the performance of the one or more behaviors in the simulation more closely resembles the result of the attempt to perform the one or more behaviors See Beckman, Col. 1, lines 40-61, “the real-world robotic success at task performance has reached a desired level”).  The examiner notes that the prior art Beckman teaches all the required conditions of the claim invention as cited above and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Beckman with the teaching of Neubauer to incorporate the feature in order to achieve desired performance.

Claim 10. The teaching of Beckman as modified by the teaching of Neubauer teaches the system of claim 9, wherein the parameter is changed by at least:
determining a measure that represents a difference between the performance of the one or more behaviors in the simulation and the attempt to perform the one or more behaviors (see Beckman, Col. 6, lines 59-67, Col. 7, lines 1-2, discloses “the feedback may be an “A/B comparison” preference where the human indicates which of two performances of the task was more successful. Alternatively, the feedback can be a performance score, a binary “succeeded/ failed” indication, or other appropriate metrics for indicating the level of success of a particular task performance”); and
determining a change to the parameter based on a square of the measure (See Beckman, Col. 3, lines 21-40, Col. 9, lines 45-46, Col. 19, lines 24-45, discloses general conditions of the claimed feature and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Beckman in view of the teaching of Neubauer to incorporate the feature in order to perform  robotic task more successfully and more efficiently).

Claim 11. The teaching of Beckman as modified by the teaching of Neubauer teaches the system of claim 5, wherein the simulator includes:
a computer system with one or more processors (See Beckman, Fig. 4); and
non-transitory computer-readable storage media (See Beckman, Fig. 4) to store instructions that, if performed by the one or more processors, cause the computer system to implement a model of the one or more behaviors (See Beckman, Col. 5, Col. 44-49, “the controller 250 includes one or more processors programmed by the instructions to implement robotic control. The controller 250 can receive data from the robot's sensors and can use this data in conjunction with the control policy to determine the sequence of actions taken by the robotic system 110”).

Claim 12. The teaching of Beckman as modified by the teaching of Neubauer teaches the system of claim 6, wherein the one or more parameters includes a parameter that represents friction See Beckman, Col. 3, lines 21-40, discloses “model the box using a simple friction model (or as just a boundary of the location of the opening into the box). This can make the simulation less computationally expensive to run, and may also provide the benefit of generalizing the control policy to a range of possible physical conditions.”). The examiner notes that the prior art, Beckman teaches the general conditions of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Beckman with the teaching of Neubauer to incorporate the feature in order to make the simulation less computationally expensive to run, and may also provide the benefit of generalizing the control policy to a range of possible physical conditions.
.
Claim 13. Beckman teaches a non-transitory computer-readable storage medium having stored thereon executable instructions that, if performed by one or more processors of a computer system See Fig. 4, Col. 14, “memory/ storage/computer-readable storage media”, Col. 5, Col. 40-49, “Controller 250 includes one or more physical data storage devices that store the control policy, data representing task specifications, and other executable instructions for controlling the robotic system 110. The controller 250 includes one or more processors programmed by the instructions to implement robotic control”), cause the computer system to at least:
adjust a distribution of one or more parameters of a simulation of one or more behaviors of an autonomous device based (See Col. 3, lines 21-40, discloses “the simulated environment can model the object as having a static and evenly distributed weight, and can model the environment without air currents, and can model the box using a simple friction model”, and/or see Col. 6, lines 45-58, “the physics simulation engine 205 defines the parameters and objects of the simulated environment 230”, in Col. 8, lines 29-47, discloses “a collection of production rules that expand each symbol into some larger string of symbols, a string of symbols defining the initial state of the system (referred to as an axiom), and a mechanism for translating the generated strings into robotic actions or configurations. As a simple example, the symbols may control the length of straightforward movement of the robot, the direction of the movement, and the angle of turns”, and/or see Col. 12, lines 40-58, “a weight distribution in the object 105 can be measured and this weight distribution used to model the object 105 in the revised simulated environment”), at least in part, on the simulation of the one or more behaviors of the autonomous device (See Col. 6, lines 31-44, discloses “the simulated environment 230 is designed to have a high fidelity to the real-world environment 240, that is, to closely match the configuration and physical parameters of the environment and the objects within it (including the robotic system)”, and/or see Col. 18, lines 20-55, discloses “The rationale for this sampling is that it can be easier to compare two episodes when the two episodes look similar, and with the vector-represented observations this similarity can be evaluated by the robotic control system 220 as vector similarity. For example, as described above, the network outputs a vector of 4 values, in this example representing three joint angles and a time of release. The robotic control system 220 can compare these vectors to determine the difference in joint positions and release time between observation A and observation B, generating a "change vector with four values that represent the magnitude of the difference”. Furthermore, in Col. 18, lines 20-37, discloses “The robotic control system 220 can compare these vectors to determine the difference in joint positions and release time between observation A and observation B, generating a "change vector" with four values that represent the magnitude of the difference between the values of the vector of observation”, which constitutes similar claimed feature and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Beckman and to adjust the robotic system to a state based on the real work trial data and simulation data in order to perform  robotic task more successfully and more efficiently).
The examiner notes that the prior art Beckman teaches all the general conditions of the claimed invention, without explicitly spell out “a similarity between the one or more behaviors of the autonomous device and the simulation of the one or more behaviors of the autonomous device”.  
However, Neubauer teaches, a similarity between the one or more behaviors of the autonomous device and the simulation of the one or more behaviors of the autonomous device (See at least Abstract, Col. 3, lines 39-65, Col. 7, lines 17-50, discloses “the difference or deviation of the actual behavior from a reference behavior of the system is determined and correction values are provided”). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Beckman with the teaching of Neubauer to incorporate the feature in order for an improvement of the actual behavior with respect to the reference behavior of the system.

Claim 14. The teaching of Beckman as modified by the teaching of Neubauer teaches the non-transitory computer-readable storage medium of claim 13, wherein the instructions, if performed by the one or more processors, further cause the computer system to:
adjust the one or more parameters of the simulation so that a result produced by the simulation matches a result of an attempt to perform the one or more behaviors task in the real world (See Neubauer, at least Abstract, Col. 3, lines 39-65, discloses “comparing the second predicted output to real training example output and generating a second loss based on comparing the second predicted output to the real training example output that is that is based on whether the second robotic manipulation task was successful”). The examiner notes that the prior arts, teaches all the general conditions of the claimed invention, and it would have obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Beckman with the teaching of Neubauer to incorporate the claimed feature in order for an improvement of the actual behavior with respect to the reference behavior of the system.

Claim 15. The teaching of Beckman as modified by the teaching of Neubauer teaches the non-transitory computer-readable storage medium of claim 13, wherein:
the simulation is governed by the one or more parameters (Beckman, Col. Lines 25-59, “modify parameters of the simulated environment”); and
a parameter in the one or more parameters is adjusted based at least in part on differences between an attempt to perform the one or more behaviors in the real world and a result of the simulation (See Neubauer, at least Abstract, Col. 3, lines 39-65, discloses “comparing the second predicted output to real training example output and generating a second loss based on comparing the second predicted output to the real training example output that is that is based on whether the second robotic manipulation task was successful”). The examiner notes that the prior arts, teaches all the general conditions of the claimed invention, and it would have obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Beckman with the teaching of Neubauer to incorporate the claimed feature in order for an improvement of the actual behavior with respect to the reference behavior of the system.

Claim 17. The teaching of Beckman as modified by the teaching of Neubauer teaches the non-transitory computer-readable storage medium of claim 14, wherein a machine learning model is trained until the one or more behaviors task is successfully performed by the autonomous device (See Beckman, Col. 1, Lines 41-61, “The training can continue to iteratively refine the control policy by evaluating its real-world usage by the robotic system until the real-world robotic success at task performance has reached a desired level”, and/or Col. 5, lines 6-29, “The robotic control system 220 can repeat this loop until the robotic control policy 225 achieves the desired performance level within the simulated environment 230”).

Claim 20. The teaching of Beckman as modified by the teaching of Neubauer teaches the non-transitory computer-readable storage medium of claim 13, wherein the instructions, if performed by the one or more processors, further cause the computer system to:
obtain a first measure of a result of the simulation (See Beckman, Col. 12, lines 40-58, and/or Neubauer, Col. 3, lines 39-65, discloses general requirements of the claimed invention);
obtain a second measure of a result of an attempt to perform the one or more behaviors task in the real world (See Neubauer, Col. 3, lines 39-65); and
modify the simulation based on a difference between the first measure and the second measure (See Beckman, Col. 5, lines 6-29, Col. 12, lines 40-58, Co. 18, lines 20-49, and Neubauer, Col. 3, lines 39-65 teaches general conditions of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Beckman with the teaching of Neubauer to incorporate the feature in order to achieve desired performance”). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Beckman with the teaching of Neubauer to incorporate the feature in order to achieve desired performance.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al. (US 10,800,040) (hereinafter Beckman) in view of Neubauer et al. (US 5,598,076) (hereinafter Neubauer) and further in view of Toh (US 2015/005945).

Claim 8. The teaching of Beckman modified by the teaching of Neubauer teaches the simulator of claim 6, but they do not explicitly spell out wherein each parameter in the set of parameters is specified by a range of allowable values.
However, Toh teaches wherein each parameter in the set of parameters is specified by a range of allowable values (See Para. [0034], [0037]-[0040], “identify set of values for set of parameters 316 to be used by riveting system 308”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Beckman in view of the teaching of Neubauer and with the teaching of Toh to incorporate the feature in order to determine whether the output of the tooling operation meets a set of criteria.

Claim 16. The teaching of Beckman modified by the teaching of Neubauer teaches the non-transitory computer-readable storage medium of claim 15, but they do not explicitly spell out wherein the instructions, if performed by the one or more processors, further cause the computer system to obtain, for each parameter in the one or more parameters, information that specifies an allowable range and an initial value.
However, Toh teaches wherein the instructions, if performed by the one or more processors, further cause the computer system to obtain, for each parameter in the one or more parameters, information that specifies an allowable range and an initial value (See Para. [0034], [0037]-[0040], “identify set of values for set of parameters 316 to be used by riveting system 308”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Beckman in view of the teaching of Neubauer and with the teaching of Toh to incorporate the feature in order to determine whether the output of the tooling operation meets a set of criteria.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al. (US 10,800,040) (hereinafter Beckman) in view of Neubauer et al. (US 5,598,076) (hereinafter Neubauer) and further in view of Li et al. (US 2018/0349527) (hereinafter Li).

Claim 18. The teaching of Beckman modified by the teaching of Neubauer teaches the non-transitory computer-readable storage medium of claim 14, but they do not explicitly spell out wherein:
the autonomous device is a self-driving car; and
the simulation models the-operation of the self-driving car.
However, Li teaches wherein: the robotic device is a self-driving car (See Para. [0023], discloses “the physical process may be configured to perform tasks such as assembly, sorting, manufacturing, welding, painting, pick-and-place of electronic components, packaging, labeling, 3D printing, machining, navigating, and/or avoiding obstacles, wherein The physical process may include an industrial robot/self-driving car”); and 
the simulation models the operation of the car (See Para. [0023], “Simulation engine 120 may produce simulation data in a simulated or virtual environment that is subsequently used to control the execution of a physical process”). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Beckman in view of the teaching of Neubauer and with the teaching of Li to incorporate the feature in order to drive along a route between two points and avoiding obstacles without requiring human input.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al. (US 10,800,040) (hereinafter Beckman) in view of Neubauer et al. (US 5,598,076) (hereinafter Neubauer) and further in view of Rander et al. (US 2017/0167881) (hereinafter Rander).

Claim 19. The teaching of Beckman modified by the teaching of Neubauer teaches the non-transitory computer-readable storage medium of claim 18, but they do not explicitly spell out wherein the instructions, if performed by the one or more processors, further cause the computer system to determine a measure of road traction based at least in part on a parameter of the one or more parameters.
However, Rander teaches, the computer system to determine a measure of road traction based at least in part on a parameter of the simulation (See Para. [0018], [0020]-[0030], [0040], “determining an expected traction value for an upcoming road segment”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Beckman in view of the teaching of Neubauer and with the teaching of Rander to incorporate the feature in order to plan a trajectory based on detecting a low traction region in front of the vehicle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bousmalis et al. (US 20200279134 A1) discloses, “USING SIMULATION AND DOMAIN ADAPTATION FOR ROBOTIC CONTROL”;
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B M M HANNAN/Primary Examiner, Art Unit 3664